DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 51-58 and 60-73 which are directed to a manner of operating the disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 51-58, 60-65 and 74-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (Amperometric Biosensors Based on Redox Polymer-Carbon Nanotube-Enzyme Composites), in view of Sharma et al. (Graphene and .
Regarding claim 51, Joshi discloses a sensing system for determining and/or monitoring a presence and/or level of an analyte in a sample (Figure 1), the system comprising an electrode (see: GCE) and a semiconducting nanostructure (see: SWNT) having a hydrogel covalently attached thereto (see: redox hydrogel), said hydrogel having incorporated therein and/or thereon a sensing moiety which selectively interacts with the analyte (see: enzyme) and being configured such that upon contacting the analyte, said nanostructure exhibits a detectable change in an electrical property, said electrical property comprising electron density on a surface of said nanostructure (“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); Joshi explicitly discloses the sensor is configured for electrical sensing, see: electrode).
Joshi does not explicitly disclose the sensing system being configured as a field effect transistor having a source electrode, a drain electrode, and a channel between said source and drain electrodes, wherein said channel is the semiconducting nanostructure having a hydrogel covalently attached thereto.
Sharma teaches the use of protein functionalized carbon nanostructure-polymer composite materials in biosensing with a plurality of electrical configurations, including (Table 1-5; Scheme 7-10) was well known in the art, before the effective filing date of the claimed invention.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to configure the disclosed device as a chemFET sensor comprising the sensing material disclosed by Joshi, as taught by Sharma, since such a modification would have provided for analyte determination at a molecular level and increased sensitivity and selectivity of the disclosed device (pg. 260-263/4. Conclusions and Perspectives).
Sharma further establishes the equivalency of covalent and non-covalent functionalization of carbon nanostructures (pg. 241-244/2 Synthesis and Properties of Graphene).
Lee teaches an analogous array of polyelectrolyte-gated organic transistors from electrospun poly(3-hexylthiophene) nanofibers, wherein the PEDOT:PSS hydrogel is covalently bonded to the P3HT nanofibers (Figure 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include sensors configured with covalently and non-covalently functionalized nanostructures in the device disclosed by modified Joshi, as taught by Lee, since such a modification would have improved the solubility of the carbon nanostructures, thereby providing for higher dispersibility and improved sensing material performance (Sharma: pg. 260-263/4. Conclusions and Perspectives).
Claims 52-54 are directed towards materials worked upon by the instantly claimed apparatus.  The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115.
 said hydrogel is covalently attached to said nanostructure via a linking moiety (see: X-linker).
Regarding limitations recited in claims 56-58 which are directed to specific properties of the hydrogel recited in said claim, it is noted that once a hydrogel is disclosed to comprise a nanostructure and a sensing moiety (see: rejection of claim 51 above), and therefore is the same as the hydrogel of claims 56-58, it will, inherently, display the recited properties.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 60, Joshi further discloses said nanostructure is a nanowire (see: SWNT).
Regarding claim 61, Joshi further discloses a plurality of said nanostructures (see: SWNT).
Regarding claim 62, Joshi further discloses said hydrogel is covalently attached to at least two of said nanostructures (see: X-linker).
Regarding claim 63, Joshi further discloses at least one portion of said nanostructures said hydrogel has a first sensing moiety incorporated therein and/or thereon (pg. 3184/Electrodes and Electrochemical Instrument, see: Glucose Oxidase Sensors) and in at least another portion of said nanostructures said hydrogel has a second sensing moiety incorporated therein and/or thereon (pg. 3184/Electrodes and Electrochemical Instrument, see: Horseradish Peroxidase Sensors), said first and second sensing moieties being different from one another (see: HRP, GOX).
Regarding claim 64, Joshi further discloses at least one nanostructure having a hydrogel covalently attached thereto, said hydrogel has a non-sensing moiety incorporated therein and/or thereon (see: SWNT, X-linker, redox hydrogel, enzyme).
Regarding claim 65, Joshi further discloses said hydrogel is in a form of a nanoparticle or in a form of a film (Figure 1).
Regarding claim 74, Joshi further discloses a method of determining or monitoring a presence and/or a level of at least one analyte in a sample, the method comprising contacting at least a portion of the sample with the sensing system of claim 51 (see: rejection of claim 51 above), wherein said detectable change in said electrical property is indicative of the presence and/or level of the analyte in the sample (pg. 3184-3186/Electrochemical Characterization of Type A Glucose Oxidase Sensors; pg. 3188/Electrochemical Characterization of Peroxidase-Based Sensors).
Regarding claim 75, Joshi further discloses said sample is a biological sample (pg. 3184-3186/Electrochemical Characterization of Type A Glucose Oxidase Sensors; pg. 3188/Electrochemical Characterization of Peroxidase-Based Sensors).
Regarding claim 76, Joshi further discloses the method being for diagnosing and/or monitoring a disease associated with said analyte in a subject (pg. 3184-3186/Electrochemical Characterization of Type A Glucose Oxidase Sensors; pg. 3188/Electrochemical Characterization of Peroxidase-Based Sensors).

Claims 66-68, 71, and 77-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (Amperometric Biosensors Based on Redox Polymer-Carbon Nanotube-Enzyme Composites), in view of Sharma et al. (Graphene and Graphene Oxide Materials for Chemo- and Biosensing of Chemical and Biochemical Hazards) and Lee et al. (Periodic Array of Polyelectrolyte-Gated Organic Transistors from Electrospun Poly(3-hexylthiophene) Nanofibers), as applied to claim 51 above, in further view of Han et al. (Mutiscale substrates based on hydrogel-incorporated silicon nanowires for protein patterning and microarray-based immunoassays, cited in IDS filed 08/27/2019).
Regarding claim 66-68. and 71, Joshi further disclose a plurality of sensors configured to detect a plurality of analytes (pg. 3184/Electrodes and Electrochemical Instrument, see: Glucose Oxidase Sensors, Horseradish Peroxidase Sensors).
Modified Joshi does not explicitly disclose the plurality of sensors being integrated into a single device.
Han teaches an analogous hydrogel-nanostructure based biosensor comprising a plurality of sensing wells coupled to each other with a plurality of microchannels (Fig. 1, Fig. 4).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the plurality of sensors disclosed by modified Joshi, into a single device comprising a fluidic distribution system, as taught by Han.  One of ordinary skill in the art at the time the invention was made would have been led by the applied references to forgo use of separate modules, along 
Regarding claim 77, modified Joshi further discloses a method of determining or monitoring a presence and/or a level of at least one analyte in a sample, the method comprising contacting at least a portion of the sample with the sensing system of claim 66 (see: rejection of claim 66 above), wherein said detectable change in said electrical property is indicative of the presence and/or level of the analyte in the sample (pg. 3184-3186/Electrochemical Characterization of Type A Glucose Oxidase Sensors; pg. 3188/Electrochemical Characterization of Peroxidase-Based Sensors).
Regarding claim 78, modified Joshi further discloses said sample is a biological sample (pg. 3184-3186/Electrochemical Characterization of Type A Glucose Oxidase Sensors; pg. 3188/Electrochemical Characterization of Peroxidase-Based Sensors).
Regarding claim 79, modified Joshi further discloses the method being for diagnosing and/or monitoring a disease associated with said analyte in a subject (pg. 3184-3186/Electrochemical Characterization of Type A Glucose Oxidase Sensors; pg. 3188/Electrochemical Characterization of Peroxidase-Based Sensors).

Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (Amperometric Biosensors Based on Redox Polymer-Carbon Nanotube-Enzyme Composites), in view of Sharma et al. (Graphene and Graphene Oxide Materials for Chemo- and Biosensing of Chemical and Biochemical Hazards) and Lee et al. (Periodic .
Regarding claim 72, modified Joshi does not explicitly disclose the system being in a form of a skin patch.
Biondi teaches an analogous nanocomposite hydrogel configured for cardiac patches (pg. 170-172/5. Metal- and Metal Oxide-Based Nanocomposite Hydrogels; Figure 5).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to recognize the capability of the disclosed nanocomposite hydrogel in the device disclosed by modified Joshi, to function as a skin patch, as taught by Biondi.  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.

Claims 69, 70, 73, and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (Amperometric Biosensors Based on Redox Polymer-Carbon Nanotube-Enzyme Composites), in view of Sharma et al. (Graphene and Graphene Oxide Materials for Chemo- and Biosensing of Chemical and Biochemical Hazards), Lee et al. (Periodic Array of Polyelectrolyte-Gated Organic Transistors from Electrospun Poly(3-hexylthiophene) Nanofibers), and Han et al. (Mutiscale substrates based on hydrogel-incorporated silicon nanowires for protein patterning and microarray-based immunoassays, cited in IDS filed 08/27/2019), as applied to claims 66, 68, and .
Regarding claims 69, 70, and 80, modified Joshi does not explicitly disclose said additional compartment is configured to controllably release said therapeutically active agent responsively to said detectable change in electrical property of said nanostructure.
Biondi teaches an analogous nanocomposite hydrogel configured for controlled drug release (pg. 166-168/3. Polymeric Nanoparticle-Based Nanocomposite Hydrogels; Figure 3).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to recognize the capability of the plurality of wells and plurality of microchannels in the device disclosed by modified Joshi, to contain the analogous nanocomposite hydrogels for controlled drug release taught by Biondi.  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.
Regarding claim 73, modified Joshi does not explicitly disclose the system being in a form of a skin patch.
Biondi teaches an analogous nanocomposite hydrogel configured for cardiac patches (pg. 170-172/5. Metal- and Metal Oxide-Based Nanocomposite Hydrogels; Figure 5).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to recognize the capability of the disclosed nanocomposite hydrogel in the device disclosed by modified Joshi, to function as a skin patch, as taught by Biondi.  A recitation directed to the manner in which a claimed .

Response to Arguments
Applicant’s arguments with respect to claim(s) 51-58 and 60-80 have been considered but are moot because the new ground of rejection does not rely on any of the same combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797